DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	 Claims 1-19 are pending; claims 1 is independent.
Response to Arguments
3.	Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that “the objective of the present application is different from that of D2, a person skilled in the art have no motivation to refer to D2”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Gao reference as primary reference is related to a pixel driving circuit, which is configured to drive an electroluminescent element, which in same technical filed of a secondary reference of Wang and the present applicant as well to include a second compensation sub-circuit in the pixel circuit to transmit the initial power supply signal to the gate of drive transistor.
In response to applicant's argument that “even if combining D1 with D2, a person skilled in the art cannot obtain the technical solutions of claim 1 easily without creativity work”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the same reasons above the rejection to claims 2-11 and 19 still stands.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-7, 9-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2019/0096322), and further in view of Wang (CN 109801592), provided by applicant IDS, using (US 2021/0264862) for English translation.
Regarding claim 1, Gao teaches a pixel circuit (fig. 1), comprising:
a light-emitting element (fig. 1, OLED);
a drive transistor (fig. 1,  DT), wherein the drive transistor is configured to generate a drive current on a conduction path from a first electrode of the drive transistor to a second electrode of the drive transistor in response to a signal from a gate of the drive transistor (fig. 1, transistor DT and Para 0030);
a first light-emission control sub-circuit (fig. 1, T4), wherein the first light-emission control sub-circuit is connected to a first power terminal (fig. 1, ELVDD) and the first electrode of the drive transistor, and is configured to apply a voltage of the first power terminal to the drive transistor in response to a light emission signal (fig. 1, transistor T4 and Para 0030);
a second light-emission control sub-circuit (fig. 1, T5), wherein the second light-emission control sub-circuit is connected to the second electrode of the drive transistor (fig. 1, DT) and a first terminal of the light-emitting element (fig. 6, OLED), and is configured to apply the drive current to the light-emitting element in response to the light emission signal (Para 0030), wherein a second terminal of the light-emitting element (fig. 1, OLED) is connected to a second power terminal (fig1, ELVSS);
a data-in sub-circuit (fig. 1, T3), wherein the data-in sub-circuit is configured to write a data signal into the first electrode of the drive transistor (fig. 1, DT) in response to a first switch control signal (fig. 1 and Para 30);
a first initialization sub-circuit, (fig. 1, T2) wherein the first initialization sub-circuit is connected to the first terminal of the light-emitting element and an initial voltage terminal, and is configured to apply a reset voltage to the light-emitting element in response to a second switch control signal (fig. 1 and Para 30);
a second initialization sub-circuit (fig. 1, T1) and a second threshold compensation sub-circuit, wherein the second initialization sub-circuit is connected to the second threshold compensation sub-circuit and the initial voltage terminal, and is configured to apply the reset voltage to the gate of the drive transistor in response to a third switch control signal (fig. 1 and Par 0030);
a first threshold compensation sub-circuit (fig. 1, T6), wherein the first threshold compensation sub-circuit is connected to the second electrode of the drive transistor and the second threshold compensation sub-circuit, and is configured to transmit a signal from the second electrode of the drive transistor to the second threshold compensation sub-circuit in response to a fourth switch control signal (fig. 1 and Par 0030);
a capacitor (fig. 1, C), wherein a first terminal of the capacitor is connected to the first power terminal, and a second terminal of the capacitor is connected to the gate of the drive transistor (fig. 1 and Par 0030, wherein  a first end of the storage capacitor C is coupled with the first node N1, and a second end of the storage capacitor C receives the first power signal ELVDD).
Gao does not expressly disclose the second threshold compensation sub-circuit is connected to the first threshold compensation sub-circuit, the second initialization sub-circuit and the gate of the drive transistor, and is configured to transmit a signal from the first threshold compensation sub-circuit or a signal from the second initialization sub-circuit to the gate of the drive transistor in response to a fifth switch control signal.
However, Wang disclosed figs 3, 4 and Paras 0078-0087) “the second threshold compensation sub-circuit is connected to the first threshold compensation sub-circuit, the second initialization sub-circuit and the gate of the drive transistor, and is configured to transmit a signal from the first threshold compensation sub-circuit or a signal from the second initialization sub-circuit to the gate of the drive transistor in response to a fifth switch control signal”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a pixel circuit of Gao by incorporated the teaching of Wang to include a second compensation sub-circuit in the pixel circuit to transmit the initial power supply signal to the gate of drive transistor in order to get a predictable result.
Regarding claim 2, Gao teaches the pixel circuit according to claim 1, wherein the first light-emission control sub-circuit comprises a first transistor, a first electrode of the first transistor being connected to the first power terminal, a second electrode of the first transistor being connected to the first electrode of the drive transistor, and a gate of the first transistor being connected to a light-emission control line configured to provide the light emission signal (fig. 1, T4 and Para 0030).
Regarding claim 3, Gao teaches the pixel circuit according to claim 2, wherein the second light-emission control sub-circuit comprises a second transistor, a first electrode of the second transistor being connected to the second electrode of the drive transistor, a second electrode of the second transistor being connected to the first terminal of the light-emitting element, and a gate of the second transistor being connected to the light-emission control line (fig. 1, T5 and Par 0030).
Regarding claim 4, Gao teaches the pixel circuit according to claim 3, wherein the data-in sub-circuit comprises a third transistor, a first electrode of the third transistor being connected to the first electrode of the drive transistor, a second electrode of the third transistor being connected to a data line, and a gate of the third transistor being connected to a first control line configured to provide the first switch control signal (fig. 1, T3 and Para 0030).
Regarding claim 5, Gao teaches the pixel circuit according to claim 4, wherein the first initialization sub-circuit comprises a fourth transistor, a first electrode of the fourth transistor being connected to the first terminal of the light-emitting element, a second electrode of the fourth transistor being connected to the initial voltage terminal, and a gate of the fourth transistor being connected to a second control line configured to provide the second switch control signal  (fig. 1, T2 and Para 0030).
Regarding claim 6, Gao teaches the pixel circuit according to claim 5, wherein the second initialization sub-circuit comprises a fifth transistor (fig. 1, T1), the first threshold compensation sub-circuit comprises a sixth transistor (fig. 1, T6) and, wherein
a first electrode of the sixth transistor is connected to the second electrode of the drive transistor, a second electrode of the sixth transistor is connected to a first electrode of the fifth transistor (fig. 1, T6 and Par 0030), and a second electrode of the fifth transistor is connected to the initial voltage terminal (fig. 1, T1 and Par 0030); and
a gate of the fifth transistor is connected to a third control line configured to provide the third switch control signal (fig. 1, T1 and Par 0030), a gate of the sixth transistor is connected to a fourth control line configured to provide the fourth switch control signal (fig. 1 and Par 0030), and 
Gao in view of Wang teaches the second threshold compensation sub-circuit comprises a seventh transistor, a first electrode of the seventh transistor is connected to the gate of the drive transistor, and a gate of the seventh transistor is connected to a fifth control line configured to provide the fifth switch control signal (fig. 4 and Pars 0078-0087, Wang).
Regarding claim 7, Gao teaches the pixel circuit according to claim 5, wherein the first control line and the second control line are the same signal line, and the first switch control signal and the second switch control signal are the same switch control signal (fig. 1 and Paras 0030-0032).
Regarding claim 9, Gao teaches the pixel circuit according to claim 5, wherein the first control line and the second control line are different signal lines, and the first switch control signal and the second switch control signal are different switch control signals (fig. 1, G1, G2 and Para 0030).
Regarding claim 10, Gao teaches the pixel circuit according to claim 9, wherein the third transistor and the fourth transistor are N-type transistors (Par 0039).
Regarding claim 11, Gao teaches the pixel circuit according to claim 6, wherein the fifth transistor and the sixth transistor are oxide thin-film transistors, and the drive transistor, the first transistor, the second transistor, the third transistor, the fourth transistor and the seventh transistor are low temperature poly-oxide thin-film transistors(Para 0052).
Regarding claim 19, Gao teaches the display panel, comprising the pixel circuit according to claim 1 (Para 0053).

6.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2019/0096322), in view of Wang (CN 109801592), using (US 2021/0264862) for English translation,  and further in view of IN et al. (US 2021/0118368).
Regarding claim 8, Gao in view of Wang teaches the pixel circuit according to claim 7, but  Gao in view of Wang does not expressly disclose wherein one of the third transistor and the fourth transistor is an N-type transistor, and the other one is a P-type transistor.
However, IN et al. disclosed in fig. 3, T2, T7 and Para 0084 “one of the third transistor and the fourth transistor is an N-type transistor, and the other one is a P-type transistor”, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a pixel circuit of Gao in view of Wang by incorporated the teaching of IN et al. to include a write transistor (fig. 1, T2) and an initialization transistor (fig. 3, T7) implemented with PMOS and NMOS respectively in order to get a predictable result. 
Allowable Subject Matter
7.	Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. 	Cho (US 2020/0395429), related to a display apparatus capable of improving display quality is provided.
B. 	Zhou (US 20180166025), relates to the technical field of displaying, in particular to a pixel circuit, a method for driving the same, a display panel and a display device.
C.	Choi (2016/0225318), related to an organic light emitting diode display includes: a plurality of pixels including a first pixel, a second pixel, and a third pixel connected to the plurality of scan lines and the plurality of data lines.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        10/26/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625